                                                                           Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          PANAMA CITY DIVISION


TODD DUANE MINNIS,

              Plaintiff,

v.                                              CASE NO. 5:19cv173-MCR-MJF

CHRISTOPHER BRANNON, et al.,

              Defendants.

                                          /

                                  O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated August 1, 2019. ECF No. 5. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.
                                                                             Page 2 of 2

      Accordingly, it is now ORDERED as follows:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

      2.     This action is DISMISSED without prejudice pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii), for failure to state a claim upon which relief may be granted.

      3.     This dismissal be deemed a “strike” for purpose of 28 U.S.C. § 1915(g).

      DONE AND ORDERED this 6th day of September 2019.




                                           s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 5:19cv173-MCR-MJF
